DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The language “[Overview] [Problem to be Solved] To provide a non-volatile semiconductor memory that is capable of high-speed writing or reading and suitable for high-density integration. [Solution]” should be omitted from the abstract.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SEMICONDUCTOR DEVICE AND ELECTRONIC APPARATUS INCORPORATING FERROELECTRIC CAPACITORS--

Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:

Claim(s) 11 recite(s) the language (emphasis added) “further comprising: 
first selection FET that has one” and “and second selection FET that has one”, where --a first selection FET-- and --a second selection FET-- read more clearly.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim(s) 4 recite(s) the language (emphasis added) “provided from a gate electrode of the first inverting circuit over each” and “provided from a gate electrode of the second inverting circuit over each”, where it is unclear if the electrodes recited in claim 4 are different than the “gate electrodes” recited in claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokozeki, US 20040173830 A1.

As to claim 1, Yokozeki discloses a semiconductor device (see Yokozeki Para [0002]), comprising: 
a first inverting circuit (see Yokozeki Fig 1 Ref C1) including n-type FET and p-type FET (see Yokozeki Fig 1 Ref C1); a second inverting circuit (see Yokozeki Fig 1 Ref C2) including n-type FET and p-type FET (see Yokozeki Fig 1 Ref C2), the second inverting circuit having an output (see Yokozeki Fig 1 Ref C2) coupled to an input of the first inverting circuit (see Yokozeki Fig 1 Ref C1) and having an input coupled (see Yokozeki 

As to claim 2, Yokozeki discloses the semiconductor device according to claim 1, wherein 
the n-type FETs and the p-type FETs of the first inverting circuit and the second inverting circuit are provided to respective p-type or n-type activation regions (see Yokozeki Fig 9 Refs dp1, dp2, dn1, and dn2) that extend in a first direction in parallel with each other (see Yokozeki Fig 2 the direction of Refs Z-Z').

As to claim 3, Yokozeki discloses the semiconductor device according to claim 2, wherein 
the n-type FETs and the p-type FETs of the first inverting circuit and the second inverting circuit are electrically coupled to each other by gate electrodes (see Yokozeki Fig 9 Refs expg1 and expg2) that extend in a second direction orthogonal to the first direction (see Yokozeki Fig 2 the direction orthogonal of Refs Z-Z').

As to claim 4, Yokozeki discloses the semiconductor device according to claim 3, wherein 
a first shared contact (see Yokozeki Fig 9 Ref expg1' and Fig 17A Refs CT14 and CT21') is provided from a gate electrode of the first inverting circuit (see Yokozeki Fig 9 Ref gp1) over each of the p-type or n-type activation regions provided with the n-type FET and the p-type FET of the second inverting circuit, and a second shared contact (see Yokozeki Fig 9 Ref expg2' and Fig 17A Refs CT14' and CT21) is provided from a gate electrode of the second inverting circuit (see Yokozeki Fig 9 Ref gp2) over each of the p-type or n-type activation regions provided with the n-type FET and the p-type FET of the first inverting circuit.

As to claim 5, Yokozeki discloses the semiconductor device according to claim 4, wherein 
the first ferroelectric capacitor is provided in the first shared contact and the second ferroelectric capacitor is provided in the second shared contact (see Yokozeki Fig 17A Refs FC1 and FC2).

As to claim 7, Yokozeki discloses the semiconductor device according to claim 5, wherein 
the first shared contact and the second shared contact each have a bent planar shape (see Yokozeki Fig 9 Refs expg1, expg1’, expg2, and expg2').

As to claim 8, Yokozeki discloses the semiconductor device according to claim 5, wherein 
the plate line is provided on the first shared contact and the second shared contact (see Yokozeki Fig 17B Ref PL), the plate line extending in the second direction (see Yokozeki Fig 2 the direction orthogonal of Refs Z-Z').

As to claim 9, Yokozeki discloses the semiconductor device according to claim 4, wherein,
in each of the first inverting circuit and the second inverting circuit, a power supply line (see Yokozeki Fig 17B Ref M10) is electrically coupled to one of a source or a drain of the p-type FET (see Yokozeki Fig 15), one of a source or a drain of the n-type FET (see Yokozeki Fig 15) is electrically coupled to another of the source or the drain of the p-type FET (see Yokozeki Fig 15), and a ground line (see Yokozeki Fig 17B Ref M11) is electrically coupled to another of the source or the drain of the n-type FET (see Yokozeki Fig 15).

As to claim 10, Yokozeki discloses the semiconductor device according to claim 9, wherein
the power supply line and the ground line are provided by being extended in the first direction (see Yokozeki Fig 15 Refs VSS and VDD).

As to claim 11, Yokozeki discloses the semiconductor device according to claim 4, further comprising: 


As to claim 12, Yokozeki discloses the semiconductor device according to claim 11, wherein 
the first selection FET and the second selection FET include n-type FETs (see Yokozeki Fig 1 Refs sw1 and sw2) that are provided in the respective p-type activation regions provided with the n-type FETs of the first inverting circuit and the second inverting circuit (see Yokozeki Fig 9 Refs sd12 and sd22).

As to claim 13, Yokozeki discloses the semiconductor device according to claim 12, wherein 
the first selection FET is provided on a side opposite to the n-type FET of the first inverting circuit (see Yokozeki Fig 1,  Fig 15 Ref sw1, and Fig 9 Ref C2) with the second shared contact interposed therebetween (see Yokozeki Fig 9 Ref expg2'), and the second selection FET is provided on a side opposite to the n-type FET of the second inverting circuit (see Yokozeki Fig 1,  Fig 15 Ref sw2 and Fig 9 Ref C1) with the first shared contact interposed therebetween (see Yokozeki Fig 9 Ref expg1').

As to claim 14, Yokozeki discloses the semiconductor device according to claim 11, wherein 
a word line (see Yokozeki Fig 15 Ref WL) is electrically coupled to gates of the first selection FET and the second selection FET, the word line extending in the second direction (see Yokozeki Fig 2 the direction orthogonal of Refs Z-Z').

As to claim 15, Yokozeki discloses the semiconductor device according to claim 11, wherein 
a first bit line or a second bit line (see Yokozeki Fig 15 Refs BL and BLX) extending in the first direction (see Yokozeki Fig 2 the direction of Refs Z-Z') is electrically coupled to another of the source or the drain of each of the first selection FET and the second selection FET (see Yokozeki Fig 17B).

As to claim 16, Yokozeki discloses an electronic apparatus (see Yokozeki Para [0002]), comprising a semiconductor device (see Yokozeki Para [0002]) including: 
a first inverting circuit (see Yokozeki Fig 1 Ref C1) including n-type FET and p-type FET (see Yokozeki Fig 1 Ref C1); a second inverting circuit (see Yokozeki Fig 1 Ref C2) including n-type FET and p-type FET (see Yokozeki Fig 1 Ref C2), the second inverting circuit having an output (see Yokozeki Fig 1 Ref C2) coupled to an input of the first inverting circuit (see Yokozeki Fig 1 Ref C1) and having an input coupled (see Yokozeki Fig 1 Ref C2) to an output of the first inverting circuit (see Yokozeki Fig 1 Ref C1): 
a first ferroelectric capacitor (see Yokozeki Fig 1 Ref fc1) that has one of electrodes coupled to the output of the first inverting circuit (see Yokozeki Fig 1 Ref fc1); a second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokozeki, US 20040173830 A1, in view of Park, US 20060001070 A1.

As to claim 6, Yokozeki discloses the semiconductor device according to claim 5, wherein 
the first ferroelectric capacitor and the second ferroelectric capacitor are each provided in a shape (see Yokozeki Fig 17A).

Yokozeki does not appear to explicitly disclose a shape of a stacked cylinder.

Park discloses a shape of a stacked cylinder (see Park Ref 3F and Para [0035]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Yokozeki, may have a particularly shaped capacitor, as disclosed by Park. The inventions are well known variants of memories using ferroelectric capacitors to store data, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Park’s attempt to improve fatigue characteristics (see Para [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shama, US 20200373312 A1 discloses a plate line.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 02/08/2022